Name: Commission Regulation (EEC) No 2682/89 of 5 September 1989 amending Regulation (EEC) No 2327/89 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 4076/88 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/6 Official Journal of the European Communities 6. 9. 89 COMMISSION REGULATION (EEC) No 2682/89 of 5 September 1989 amending Regulation (EEC) No 2327/89 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 4076/88 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4076/88 of 19 December 1988 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 ('), and in particular Article 2 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2327/89 (4), 80 % of the volume of the quota provided for is reserved for importers who have imported products covered by the quota during the last two years and is allocated among those importers in proportion to their imports during those years ; Whereas Portugal has had access to the quota from the second of those years only ; whereas it is appropriate, therefore, in order to preclude any disadvantage for the importers concerned, to provide that the allocation among them be made on the basis of the imports carried out during that year only ; whereas, in order to enable the importers to take account of this adjustment, the date for the submission of applications for import licences should be deferred in so far as they are concerned ; , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2327/89 is hereby amended as follows \: 1 . The following subparagraph is added to Article 2 (3) : 'However, in the case of importers who have imported into Portugal the allocation shall be made in proportion to their imports during 1988 only.' 2. The following subparagraph is added to Article 5 ( 1 ) : 'However, in the case of the importers referred to in the second subparagraph of Article 2 (3), the date 1 September 1989 mentioned in the first sentence is replaced by 11 September 1989 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 359, 28 . 12. 1988, p. 5 . (2) OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4 . 3 . 1989, p. 43 . b) OJ No L 220, 29 . 7. 1989, p. 67.